DETAILED ACTION

In response to the amendment filed December 29, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 4 are allowable over the Prior Art of Record because it fails to teach or suggest a roundness measuring device comprising a plurality of displacement sensors provided on the band at predetermined intervals, wherein the plurality of displacement sensors is arranged such that a respective line along which a measurement axis of each displacement sensor of the plurality of displacement sensors extends, intersects at a single point in combination with the remaining limitations of the claims.





Claims 5 – 8 and 14 are allowable over the Prior Art of Record because it fails to teach or suggest a cylindricity measuring device comprising a plurality of the roundness measuring sensors stacked on top of each other in a vertical direction, each roundness measuring sensor of the plurality of the roundness measuring sensors comprising a plurality of displacement sensors provided on the band at predetermined intervals, wherein the plurality of displacement sensors is arranged such that a respective line along which a measurement axis of each displacement sensor of the plurality of displacement sensors extends, intersects at a single point in combination with the remaining limitations of the claims.

Claims 9 – 13 are allowable over the Prior Art of Record because it fails to teach or suggest a roundness measuring method using a roundness measuring device having an annular ring, the method comprising the steps of setting the displacement sensors to zero with a master that is a perfect circle and serves as a reference; calculating, as eccentricity, offset between a position of the master during calibration and a position of the measured object during the measurement; and subtracting the eccentricity obtained in the eccentricity calculating from measured values of the displacement sensors obtained in the measuring, and calculating offset of the measured object from a perfect circle in combination with the remaining limitations of the claims.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lessi et al. (US 5,014,440) does not disclose a circular band wherein the plurality of displacement sensors are arranged in a line intersecting a single point.
Possati (US 3,808,696) does not disclose a circular band wherein the plurality of displacement sensors are arranged in a line intersecting a single point.
Kinley (US 3,010,212) does not disclose a circular band wherein the plurality of displacement sensors are arranged in a line intersecting a single point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 16, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861